           Case 1:18-cv-01720-APM Document 7 Filed 10/09/18 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


PUBLIC EMPLOYEES FOR                     )
ENVIRONMENTAL RESPONSIBILITY             )
                                         )
                                         )
            Plaintiff,                   )
                                         )
       v.                                )                  Civ. A. No. 18-1720 (APM)
                                         )
U.S. CHEMICAL SAFETY AND HAZARD          )
INVESTIGATION BOARD                      )
                                         )
            Defendant.                   )
–––––––––––––––––––––––––––––––––––––––––)

                           ANSWER TO AMENDED COMPLAINT

        The United States Chemical Safety and Hazard Investigation Board (“CSB”), by and

through its undersigned counsel, hereby answers the Amended Complaint of Public Employees

for Environmental Responsibility (“PEER” “Plaintiff”) as follows:

        1. This paragraph contains Plaintiff’s characterization of its action to which no answer is

required, but insofar as it alleges that records were wrongfully withheld, denied.

        2. Defendant lacks knowledge or information sufficient to form a belief about the truth of

this allegation.

        3. Defendant admits that on February 9, 2018, a CSB employee, in his capacity as Chair

of the CSB’s Workplace Improvement Committee (“WIC”), sent an email to CSB employees

requesting that employees complete a survey. The email contained a link to

www.surveymonkey.com. Defendant also admits that the Chair of the WIC later reported that

“39 people took the survey.” Defendant respectfully refers the Court to the cited documents as

best evidence of their contents.
          Case 1:18-cv-01720-APM Document 7 Filed 10/09/18 Page 2 of 9



       4. Defendant admits that Plaintiff submitted a FOIA request for seven categories of

documents on March 13, 2018. Defendant respectfully refers the Court to the cited documents as

best evidence of its content.

       5. Defendant admits that it provided an initial response to Plaintiff’s FOIA request on

April 10, 2018. Defendant further admits that the request was assigned number 18-029, and

assigned to its complex queue for further processing. Defendant further admits that the response

letter stated that Defendant did not have responsive records for three categories of records

contained in Plaintiff’s request- categories 4, 5, and 6 and that Plaintiff’s request for a waiver of

all fees was denied. Defendant respectfully refers the Court to the cited document as the best

evidence of its contents.

       6. Defendant admits that Plaintiff sent Defendant a letter dated April 12, 2018, regarding

request 18-029. Defendant admits that Plaintiff’s letter narrowed the scope of the original request

and also withdrew Plaintiff’s request for a fee waiver. Defendant respectfully refers the Court to

the cited document as the best evidence of its contents.

        7. Defendant admits that on May 1, 2018, it sent a letter to Plaintiff which constituted its

final response to Plaintiff’s narrowed FOIA request of April 12, 2018. Defendant further admits

that it produced twenty two pages in response to Plaintiff’s request for three categories of

information related to the survey distributed on February 9, 2018. Defendant further admits that it

withheld approximately 3.5 pages of responsive information on the basis of FOIA Exemption 5, 5

U.S.C. § 552(b)(5). Defendant respectfully refers the Court to the cited document as the best

evidence of its contents.

                                                 ***




                                                  -2-
           Case 1:18-cv-01720-APM Document 7 Filed 10/09/18 Page 3 of 9



        8. Defendant admits that on May 1, 2018, Plaintiff submitted an administrative appeal of

Defendant’s final response to Plaintiff’s FOIA request 18-029. As to Plaintiff’s written reasons

for appeal, Defendant respectfully refers the Court to the cited document as the best evidence of

its contents.

        9. This paragraph consists of a restatement of law and a quote from a Presidential

Memorandum to which no answer is required.

        10. This paragraph contains conclusions of law to which no answer is required.

        11. This paragraph contains two distinct averments. The first is a conclusion of law to

which no answer is required, but insofar as one is deemed required, denied. Defendant admits

that it did not produce additional documents in response to Plaintiff’s appeal. Defendant

respectfully refers the Court to Defendant’s appeal determination as best evidence of its contents.

        12. Denied.

        13. This paragraph contains conclusion of law to which no answer is required, but

insofar as one is deemed required, denied.


                                 JURISDICTION AND VENUE

        14.-17. These paragraphs contain conclusions of law to which no answer is required, but

insofar as one is deemed required, denied, except to admit that venue will exist in this district for

a proper Freedom of Information Act action.

                                             PARTIES

        18. Defendant lacks knowledge or information sufficient to form a belief as to the truth of

the allegations of this paragraph.

        19. Defendant lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in this paragraph.


                                                 -3-
            Case 1:18-cv-01720-APM Document 7 Filed 10/09/18 Page 4 of 9



        20. Defendant admits that it is a federal agency. Plaintiff’s averment that Defendant is an

agency under 5 U.S.C. § 552(f)(1) is a conclusion of law to which no answer is required.

        21. This paragraph contains conclusions of law to which no answer is required, but

insofar as one is deemed required, denied.

                                   PLAINTIFF’S ALLEGATIONS

        22. Defendant lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in this paragraph. Defendant’s assertions in this paragraph are too vague.

        23. Defendant lacks knowledge or information sufficient to form a belief as to the truth of

the first sentence in this paragraph. Defendant admits that Plaintiff submitted a FOIA request on

March 13, 2018, but lacks knowledge or information sufficient to form a belief as to the truth of

Plaintiff’s allegations concerning its motivation for making the request. As to the specifics of that

request, Defendant respectfully refers the Court to the cited document as the best evidence of its

contents.

        24. Defendant admits the first sentence of this paragraph. As to the remainder of this

paragraph, Defendant respectfully refers the Court to the cited document as the best evidence of

its contents.

        25. Defendant admits that its initial response letter denied Plaintiff’s request for a fee

waiver. As to the reasons for the denial, Defendant refers the Court to the cited document as the

best evidence of its contents.

        26. Defendant admits that Plaintiff sent Defendant a letter dated April 12, 2018,

regarding request 18-029. Defendant admits that Plaintiff’s letter narrowed the scope of the

original request and also withdrew Plaintiff’s request for a fee waiver. As to the contents of the

letter, Defendant respectfully refers the Court to the cited document as the best evidence of its



                                                 -4-
            Case 1:18-cv-01720-APM Document 7 Filed 10/09/18 Page 5 of 9



contents. As to Plaintiff’s reasons for withdrawing its request for a fee waiver, Defendant lacks

knowledge or information sufficient to form a belief as to the truth of the Plaintiff’s stated

rationale for withdrawing its request for a fee waiver.

       27. Defendant admits that on May 1, 2018, it sent a letter to Plaintiff which constituted

its final response to Plaintiff’s narrowed FOIA request of April 12, 2018. (Defendant further

admits that it produced twenty two pages in response to Plaintiff’s request for three categories of

information related to the survey distributed on February 9, 2018. Defendant further admits that

it withheld approximately 3.5 pages of responsive information on the basis of FOIA Exemption

5, 5 U.S.C. § 552(b)(5). Defendant denies that it withheld “three records” as Plaintiff alleges.

Defendant respectfully refers the Court to the cited documents as the best evidence of their

contents.

       28. Defendant admits that on May 1, 2018, Plaintiff submitted an administrative appeal of

Defendant’s final response to Plaintiff’s FOIA request 18-029. The remainder of this paragraph

contains Plaintiff’s characterization of its appeal. These statements do not require an answer, but

insofar as an answer is deemed required, Defendant denies these statements. Defendant respectfully

refers the Court to the cited document as the best evidence of its contents.

       29. This paragraph states a conclusions of law to which no answer is required, but insofar

as one is deemed required, denied.

       30. Defendant lacks knowledge or information sufficient to form a belief as to the truth of

the allegations in this paragraph




                                                  -5-
           Case 1:18-cv-01720-APM Document 7 Filed 10/09/18 Page 6 of 9



                              POST-FILING RESPONSE FROM CSB

        31. Admitted. Defendant respectfully refers the Court to the cited documents as best

evidence of their contents.

        32. Defendant admits the first sentence of this paragraph. As to the remaining sentences

of this paragraph, Defendant lacks knowledge or information sufficient to form a belief about the

truth of this allegation.

        33. Admitted. Defendant respectfully refers the Court to the cited document as the best

evidence of its contents.

        34. This paragraph contains Plaintiff’s characterization of its action to which no answer

is required, but insofar as one is deemed required, denied.

        35. This paragraph is a partial characterization of Defendant’s appeal decision to which

no answer is required. Defendant respectfully refers the Court to the cited document as the best

evidence of its contents.

        36. The first sentence of this paragraph is a Plaintiff’s characterization of

Defendant’s appeal determination, to which no response is required. The second sentence

of paragraph 36 contains a conclusion of law to which no response is required.

        37.-39. The averments in paragraphs 37-39 constitute Plaintiff’s legal argument and

characterization of portions of exhibits, rather than facts to which a response is required. To the

extent that a response may be deemed required, Defendant denies that Plaintiff has adequately

summarized the documents or characterized the law, and Defendant respectfully refers the Court

to the referenced materials as the best evidence of their contents.

        40. The averments in paragraph 40 constitute Plaintiff’s legal argument concerning

Plaintiff’s appeal determination to which no response is required. Insofar as a response is



                                                  -6-
          Case 1:18-cv-01720-APM Document 7 Filed 10/09/18 Page 7 of 9



required, the Defendant denies the allegations in paragraph 40. Defendant respectfully refers the

Court to its appeal determination as the best evidence of the contents of the appeal determination.

       41. This paragraph contains conclusion of law to which no answer is required, but insofar

as one is deemed required, denied.

       42. Denied.
                                       CAUSE OF ACTION

       43. Defendant incorporates its responses to paragraphs 1 to 42 as if set forth fully herein.

       44. This paragraph contains conclusion of law to which no answer is required, but insofar

as one is deemed required, denied.

                                                       ***

       The remaining paragraphs set forth Plaintiff’s prayer for relief to which no answer is

required, but insofar as an answer is deemed required, Defendant denies that Plaintiff is entitled

to the relief requested or to any relief whatsoever.

       Defendant hereby denies all allegations in Plaintiff’s Amended Complaint not expressly

admitted or qualified herein.




                                                 -7-
         Case 1:18-cv-01720-APM Document 7 Filed 10/09/18 Page 8 of 9



                                         DEFENSE

       The information that Defendants have withheld in response to Plaintiff’s FOIA Requests

is permitted under the FOIA. See 5 U.S.C. § 552(b).


                                           Respectfully submitted,


                                           JESSIE K. LIU, DC Bar #472845
                                           United States Attorney

                                           DANIEL F. VAN HORN, DC Bar #924092
                                           Chief, Civil Division


                                       By:________________________________/s/
                                          W. MARK NEBEKER, DC Bar #396739
                                          Assistant United States Attorney
                                          555 4th Street, N.W.
                                          Washington, DC 20530
                                          (202) 252-2536
                                          mark.nebeker@usdoj.gov




                                             -8-
          Case 1:18-cv-01720-APM Document 7 Filed 10/09/18 Page 9 of 9




                                  CERTIFICATE OF SERVICE

       I hereby certify that service of the foregoing Answer has been made through the Court’s

electronic transmission facilities on this 9th day of October, 2018.




                                              _________________________________/s/
                                              W. MARK NEBEKER, DC Bar #396739
                                              Assistant United States Attorney
                                              Civil Division
                                              555 4th Street, N.W.
                                              Washington, DC 20530
                                              (202) 252-2536




                                                -9-
